Citation Nr: 1338592	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a February 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Chicago, Illinois, which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for degenerative disc disease, lumbar spine.  

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of this proceeding is of record.  

In May 2012, the Board found that new and material evidence had been received and reopened the claim for service connection for a low back disability, and remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC") for additional development.  In June 2013, the Board once again remanded the case to the RO via the AMC.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal is again REMANDED to the Appeals Management Center (hereinafter "AMC") in Washington D.C.  VA will notify the Veteran if further action is required.  


REMAND

As noted, in June 2013 the Board remanded the claim to obtain a clarifying medical opinion.  In this remand request the Board asked that the Agency of Original Jurisdiction (hereinafter "AOJ") forward the claims file to the examiner who performed the June 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  Specifically, the Board, inter alia, requested clarification as to (1) whether the Veteran had a congenital defect or a congenital disease of the lumbar spine; and (2) if the examiner determined that the Veteran had a congenital defect of the low back, the examiner was asked to indicate whether it was at least as likely as not that there was a superimposed disease or injury in service that resulted in additional current low back disability.  The examiner was also asked to address the Veteran's report of in-service injury as well as his reports of continuing post-service lumbar pain, as is required under Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

In July 2013, a different VA examiner than the June 2012 examiner provided the following addendum opinion: 

"VBMS was reviewed.  The transitional vertebrae noted on the [V]eteran's back X ray is a congenital variation without a proclivity to degeneration.  It is less likely than not that the [V]eteran's lumbar DJD was incurred in service or aggravated beyond normal progression by military service.  The [V]eteran's separation exam indicated that he had no back complaints or abnormal findings at discharge."  

In this case, the July 2013 addendum failed to address two critical questions posited by the Board, that of (1) whether or not the Veteran's lumbar spine disability was a congenital defect or congenital disease, and (2) if it was determined to be a defect, if there was a superimposed disease or injury in service that resulted in additional current low back disability.  Also, the July 2013 addendum failed to address the Veteran's report of in-service injury, and his reports of continuing post-service lumbar pain.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the July 2013 addendum's failure to address the matter of whether or not the Veteran has a lumbar spine congenital disease or defect, and whether or not he has a superimposed injury related to any congenital defect does not constitute substantial compliance with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the case must be remanded for additional clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must again forward the claims file to the examiner who performed the June 2012 VA examination or to the July 2013 examiner who provided the addendum opinion (or a suitable substitute if this individual is unavailable) for another addendum.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination.  

a. The examiner is asked to express an opinion as to whether the Veteran currently has a congenital defect or a congenital disease of the lumbar spine.  In this regard, the examiner's attention is directed to the May 1983 radiographic report which indicates a transitional vertebra at the lumbosacral junction with sacralization on the left.  [Note: For purposes of this question, a "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  For purposes of this question, a "disease" is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.]  

b. If the examiner determines that the Veteran currently has a congenital defect of the low back, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed disease or injury in service that resulted in additional current low back disability.  

c. Additionally, because the Veteran is competent to report the onset of lumbar pain in service which requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of in-service injury as well as his reports of continuing post-service lumbar pain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The individual designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file, to include this Remand, for relevant medical and other history.  

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

